CONSULTING FEE AGREEMENT

This Agreement between Trans Max Technologies, Inc. (herein referred to as
“Trans Max”) and Nino Investment Trust herein referred to as “Consultant”) is
entered into this 25th day of August, 2004 (herein referred to as the “Effective
Date”).

WHEREAS, Consultant and Trans Max desire to enter into this Agreement pursuant
to the terms and conditions contained herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties to this Agreement, said parties
agree as follows:

The Recitals to this Agreement as above stated are hereby fully incorporated
into the terms and conditions of the Agreement.

Consultant will continue to provide consulting services for all of the companies
businesses including Bogner Industries.  Consultant will also continue
coordinate prospective acquisitions in European countries.

The Consulting Fee shall be 2.4 million shares.

The parties will, upon request of the other party, promptly execute and deliver
all additional documents reasonably deemed by the other to be necessary,
appropriate or desirable to complete this Agreement.

Each party shall pay its own expenses incurred in connection with this
Agreement.

This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by each of the
parties.

All notices, requests, claims, demands and other communications shall be in
writing and shall be given (and shall be deemed to have been duly given if so
given) if delivered in person, by cable, telegram or telex, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties.

This Agreement may be executed in two or more counterparts, and by fax, each of
which shall be deemed to be original, but all of which together shall constitute
one and the same document.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada (regardless of the laws that might otherwise govern under
applicable principles of conflicts of law).

This Agreement shall be binding upon, insure to the benefit of, and be
enforceable by the successors and assigns of the parties.  Nothing expressed or
referred to in this Agreement is intended or shall be construed to give any
person other than the parties to this Agreement or their respective successors
or assigns any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision.

This Agreement and the documents expressly referred to, constitutes the entire
agreement among the parties with respect to the subject matter.

IN WITNESS, the parties have caused this Agreement to be duly executed and
delivered on the day and year first above written.

 


TRANS MAX TECHNOLOGIES, INC.                 CONSULTANT

By:/s/Raymond Brouzes            _________                  By:/s/Nicole
Yang                                
            Raymond Brouzes                                           
            Nicole Yang,
Its:        President and duly authorized                            Its:       
Director General
            Officer

 